—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered March 23, 2000, convicting him of conspiracy in the second degree (two counts), criminal contempt in the first degree (eight counts), and criminal contempt in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*537The defendant’s contention that the People failed to establish his guilt of conspiracy in the second degree beyond a reasonable doubt is unpreserved for appellate review (see CPL 470.05 [2]; People v Balls, 69 NY2d 641, 642). In any event, viewing the evidence in the light most favorable to the People (see People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People demonstrated that the defendant, while in prison, recruited a person to kill the complainant in exchange for a Rolex watch, two television sets, and $1,000. The defendant provided that person with pieces of paper which purportedly contained, inter alia, the complainant’s telephone number and address. In an audio tape recording, the defendant informed that person where he could locate the gun that was to be used for the killing. This evidence established the defendant’s guilt of conspiracy in the second degree beyond a reasonable doubt (see People v Rolle, 282 AD2d 624).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J.P., Smith, Luciano and Crane, JJ., concur.